Title: From Thomas Jefferson to Francis Walker Gilmer, 25 November 1823
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monto
Nov. 25. 23.
The belief is now become so general that the legislature will at the ensuing session dispose of the debt of the University so as to liberate it’s funds and bring it into action, that I think it a duty to be taking such measures to save time as may be provisionally taken without injury if we should be disappointed . The Visitors have from the beginning determined to employ no professor but of the first order of science in their respective lines; and altho’ they would prefer natives in equal degree, yet they would not take one of second grade in preference to a foreigner of the first. the Professor of Law and Govmt indeed must be a native; but for the others or most of them I fear we must go abroad; and identity of language will necessarily  lead us to Gr. Br. and Ireland. and to ensure the choice there of characters corresponding with our views we must send an agent of our own competent to the choice.  our Visitors, from their dispersed & distant situations cannot be assembled for the special purpose of appointment and will not meet until after the legislature shall have acted on this subject: but, not to lose time we should then have an Agent ready to propose to them  on whose acceptance of the mission we can rely. on a consultation with mr Madison, the only one I have been able to see, we concur in our wishes that you could be engaged for this mission. but we are aware that you could not suspend your professional business 6. or 8. months for this occasional  office, and therefore have extended our views to an additional one of more permanence. of the persons within our state who might be willing and qualified to fill the chair of Law & govmt, we equally concur in our preference of yourself for that place; and altho we cannot presume to speak for our colleagues, yet we naturally suppose that the reasons which weigh with us will weigh with them also to give the same preference. for the agency in Gr. Britain we think a sum of 1500. D. should be allowed. as to the salaries to the Professors nothing has been fixed. if we engage 10. professors as proposed in the law, our annuity would afford but 1500.D. of yearly salary to each, with a house for their residence. if we should find it expediente to condence the sciences within the competence of 7. or 8. Professors, we might perhaps  advance towards  2000. D. this must depend on our board. as to the tenure of the office, a Professor cannot be removed but by the vote of ⅔ of the whole number of visitors, and consequently 5. out of the 7 must concur. you know the characters and consequently can judge whether this would not be as much a tenure for life as that of a judge removable by a majority only in a court of impeachment. a lecture of one hour every other day or at most of one every day will probably be the time of necessary attendance. when I add to this the oppty of devoting the rest of your time to studies so much more congenial with your habits and inclinations, the learned society in which you will be placed, and the control and friendly relation in which you will stand to them all as their first acquaintce & conductor here the neighborhood too of your relations & earliest friends, and the superior profit of the vocation, I cannot but think you will prefer this position to the labors, contentions, and dependence of your present calling. I say superior profit, because yours will probably be one of the most numerous schools of the whole. no determination indeed has been finally taken as to the exact amount of the tuition fees, but it has been contemplated to allow from students attending 3. professors 20. D. to each Professor; from those attending 2. Professors 25. D. each, & from those attending one only 40.D, your students will rarely attend any other Professor as a course of law-reading will require their undivided attention. what number might attend, cannot be foreseen but I presume we might count on not less than one annually from every county. if only half that number comes it will add 2000. D. to the salary and house.This proposition going to a permanent change in the pursuits of your life, will require of course some time for consideration; altho with me at a like period of life it would not have required a moment. yet take time to make up your mind, but as little as may suffice: because should you decline it, we should know it as soon as possible that we may be looking out elsewhere. this matter is known to nobody but mr Madison and myself, and now to you. you will percieve at once that there are many reasons why it should be kept inviolably a secret but to ourselves. should you determine to accept , it would be important that, at the first moment of leisure your courts may admit,  you should give me the opportunity of a sufficient length of convertn to explain & mature our views of what is to be done.  ever & affectionately yoursTh: J